Exhibit 10.23
Newfield Exploration Company
Non-Employee Director Compensation

                      For Annual Periods beginning   For the Annual Period
beginning     on or after May 7, 2010   May 7, 2009 Annual Cash Retainer   $
50,000     $ 50,000     Meeting Attendance Fees   None  
•    $1,500 for Board and Committee meetings if not on same day as Board meeting
($750 if telephonic)
•    $1,000 if on same day as Board but substantial time required
  Committee Chair Fee  
•    Audit: $15,000
•    Compensation & Management Development: $15,000
 
•    Audit: $15,000
•    Compensation & Management Development: $15,000
 
 
•    Nominating & Corporate Governance: $7,500
 
•    Nominating & Corporate Governance: $6,000
  Annual Stock Award1  
•    $150,000 of value in restricted stock
•    Vests day before next annual meeting
 
•    $100,000 of value in restricted stock
•    Vests day before next annual meeting
  Annual Lead Director Fee   $ 30,000     $ 15,000  

 

1   For a description of the Non-Employee Director Restricted Stock Plan, see
the “Non-Employee Director Compensation” and “Approval of the Newfield
Exploration Company 2009 Non-Employee Director Restricted Stock Plan” sections
of Newfield Exploration Company’s Proxy Statement for its May 7, 2009 Annual
Meeting of Stockholders, which was filed with the Securities and Exchange
Commission on March 16, 2009.

